Title: Enclosure C: Extract of a Letter from Major General Greene, to Major General Lincoln, Secretary at War, 11 November 1782
From: Greene, Nathanael
To: Lincoln, Benjamin



“Head Quarters, November 11th 1782.”

“I am taking measures to obtain clothing for the troops. We have on hand but a small part of our winter clothing, and after what we shall be obliged to issue to those troops going northwardly, we shall have but a small pittance left. I imagine, our purchases will amount to not less than forty thousand dollars, for which I shall draw bills on the Financier; and, as I provide the clothing, at your instance, and by your order, I hope, you will prepare the Financier for the draughts, that the bills may be punctually paid: I have already drawn in favor of a Messrs. Banks and Company, for eight thousand dollars, in bills of different values, to secure the clothing, and by this step, I am in hopes to save twenty per cent on the goods. I am to advance twelve hundred guineas, which I am in hopes to get from Mr. Hall, the Continental Receiver. You will please to inform Mr. Morris, that I have applied, and propose to appropriate this sum to the payment of the clothing. If, in any thing, I have exceeded your intentions, you will please to inform me: My estimates are barely sufficient for covering the troops, and, as I am informed, the northern army is completely clad, and, as you mention a desire, that this should, I have laid out, accordingly, as far as the articles, necessary for the purpose, could be had; many things cannot.”
